       Case 4:20-cv-00253-BRW Document 17 Filed 04/23/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

THOR VALHALLA                                                               PLAINTIFF
ADC #106115

VS.                              4:20-CV-00253-BRW-JJV

ASA HUTCHINSON, et al.                                                      DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED, this 23rd day of April, 2020.



                                                 Billy Roy Wilson _________________
                                                 UNITED STATES DISTRICT JUDGE
